     Case 3:20-cv-00372 Document 1 Filed 04/23/20 Page 1 of 5 Page ID #1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRENDA DANIELS,                               )
                                              )
                Plaintiff                     )
                                              )        Civil No.
vs.                                           )
                                              )
SUNRISE RESTAURANTS, LLC,                     )
     d/b/a DENNY'S,                           )
                                              )
         Serve:                               )
         Registered Agent                     )
         Business Filings Incorporated        )
         600 S. Second Street, Suite 104      )
         Springfield, IL 62704                )
                                              )
                Defendant.                    )        JURY TRIAL DEMANDED

                                      COMPLAINT

         COMES NOW Plaintiff BRENDA DANIELS, by and through counsel, and for

her Complaint against Defendant SUNRISE RESTAURANTS, LLC, d/b/a Denny's,

states to this Court as follows:

                                        PARTIES

1.       Plaintiff BRENDA DANIELS is a United States citizen, female, who at all times

relevant herein resided in Madison County, Illinois.

2.       Defendant SUNRISE RESTAURANTS, LLC, d/b/a Denny's                      (hereinafter

“Denny's” and/or “Defendant”) at all times relevant to this actions, was a Foreign

Limited Liability Company in good standing and is qualified and registered to transact

business in the State of Illinois as a foreign corporation and transacts business at 27 Jct.

Dr. W, Glen Carbon, Illinois 62034.




                                             1
     Case 3:20-cv-00372 Document 1 Filed 04/23/20 Page 2 of 5 Page ID #2



                             JURISDICTION AND VENUE

3.       BRENDA DANIELS seeks to recover damages under an Act of Congress which

provides for the protection of civil rights, namely Title VII of the Civil Rights Act of

1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. §§2000(a) et seq, as well as

for damages under 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991. This

Court has jurisdiction over these matter pursuant to 28 U.S.C. §1331 and §1343(a)(4).

4.       Defendant SUNRISE RESTAURANTS, LLC, is located in this district. The

claims giving rise to this Complaint occurred within this district. Pursuant to 28 U.S.C.

§1391(b) and (c) venue in this Court is proper.

5.       On or about October 17, 2019, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”), Charge No.: 560-2020-00152,

in which she alleged discrimination based on gender.          A copy of the Charge of

Discrimination is attached and marked as Exhibit A.

6.       Plaintiff has exhausted her Federal administrative remedies with regard to Charge

No.: 560-2020-00152 and received her Notice of Right to Sue from the EEOC dated

February 14, 2020. A copy of the Notice of Right to Sue is attached and marked as

Exhibit B.

                                         FACTS

7.       Plaintiff BRENDA DANIELS is a female cook for Defendant and has worked for

Defendant in that capacity since July 2014.

8.       Plaintiff BRENDA DANIELS for most of her employment earned only $11 per

hour.




                                              2
     Case 3:20-cv-00372 Document 1 Filed 04/23/20 Page 3 of 5 Page ID #3



9.        Plaintiff BRENDA DANIELS for most of her employment was the only female

cook.

10.       Male cooks consistently earned between $12 - $15 per hour for the same or

substantially similar services offered by Plaintiff BRENDA DANIELS.

11.       In many cases, Plaintiff BRENDA DANIELS had more experience with the

company, and sometimes even trained the male cooks who were hired into the company

making more money.

12.       The disparity in pay was because of Plaintiff BRENDA DANIELS's gender,

female.

                                          COUNT I

GENDER DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED BY THE CIVIL RIGHTS ACT OF 1991, 42
U.S.C. SECTION 2000e-5, ET SEQ BY SUNRISE RESTAURANTS, LLC

13.       Plaintiff BRENDA DANIELS restates all previous paragraphs and incorporates

them into this Count I as if set forth fully within.

14.       Plaintiff BRENDA DANIELS' gender was a motivating factor in the

discriminatory behavior described herein.

15.       Defendant's outrageous and extreme behavior described herein was done

intentionally or without regard to Plaintiff's rights under the law.

16.       Defendant is liable for the behavior of its managers under respondeat superior.

17.       Defendant knew or should have known of the discriminatory behavior but failed

to rectify the illegal activity.




                                               3
  Case 3:20-cv-00372 Document 1 Filed 04/23/20 Page 4 of 5 Page ID #4



18.     As a direct and proximate result of the foregoing, Plaintiff BRENDA DANIELS

has suffered damages, including but not limited to emotional distress, lost wages, and

humiliation.

WHEREFORE Plaintiff BRENDA DANIELS prays for a trial by jury and judgment

against Defendant Sunrise Restaurants, LLC, for actual damages in a fair and reasonable

amount, and punitive damages, together with the maximum rate of interest allowed by

law, cost of suit, attorney's fees, and for all other relief deemed equitable and just.

                                         COUNT II

VIOLATION OF THE EQUAL PAY ACT OF 1963, 29 U.S.C. CHAPTER 8
SECTION 206, ET SEQ BY SUNRISE RESTAURANTS, LLC

19.     Plaintiff BRENDA DANIELS restates all previous paragraphs and incorporates

them into this Count II as if set forth fully within.

20.     Plaintiff BRENDA DANIELS' gender was a motivating factor in the

discriminatory behavior described herein.

21.     Plaintiff BRENDA DANIELS performed the same or substantially similar job as

multiple other men, but was paid less.

22.     The disparity in pay was not based on merit, seniority, or any other legal system.

23.     Defendant's outrageous and extreme behavior described herein was done willfully,

intentionally and without regard to Plaintiff's rights under the law.

24.     Defendant is liable for the behavior of its managers under respondeat superior.

25.     Defendant knew or should have known of the discriminatory behavior but failed

to rectify the illegal activity.




                                               4
  Case 3:20-cv-00372 Document 1 Filed 04/23/20 Page 5 of 5 Page ID #5



26.    As a direct and proximate result of the foregoing, Plaintiff BRENDA DANIELS

has suffered damages, including but not limited to emotional distress, lost wages, and

humiliation.

27.    Defendant willfully violated Plaintiff BRENDA DANIELS’s rights under the

Equal Pay Act, and as a result, is liable for liquidated damages.

WHEREFORE Plaintiff BRENDA DANIELS prays for a trial by jury and judgment

against Defendant Sunrise Restaurants, LLC, for actual damages in a fair and reasonable

amount, liquidated damages, and punitive damages, together with the maximum rate of

interest allowed by law, cost of suit, attorney's fees, and for all other relief deemed

equitable and just.

                                     JURY DEMAND

28.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

respectfully demands a trial by jury on all issues triable by a jury.

DATED: April 23, 2020                          Respectfully Submitted,
                                               /s/ Michelle K. Faron
                                               Michelle K. Faron, #6322507IL
                                               McMichael, Logan, Schaeffer, & Gilpin
                                               12166 Old Big Bend Rd. Suite 99
                                               Kirkwood, MO 63122
                                               (e) michelle@mcmichael-logan.com
                                               (p) 636.532.1400
                                               (f) 888.823.1441




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of this instrument will be delivered
to the Defendant’s registered agent along with all necessary documents, including Notice
of Lawsuit, Civil Cover Sheet, and Entry of Appearance.

/s/Michelle Faron____________________



                                              5
